Title: To Thomas Jefferson from Van Staphorst & Hubbard, 21 October 1796
From: Van Staphorst & Hubbard
To: Jefferson, Thomas


                    
                        Sir
                        Amsterdam 21 October 1796.
                    
                    We had the pleasure the 21 May to address you on your particular affairs, in a manner that We flatter ourselves will have afforded you pleasure: since when We have received your very esteemed favor of 24 April, with the agreeable intelligence of Mr. Dohrman having settled his Account with Mr. Philip Mazzei for $3,087. 60/100 the value of which has been remitted to us by Mr. James Yard of Philadelphia, in Pragers  & Co.’s draft at 90 days Sight on Widw. Levie Salomons & Sons for Hd. Cy. ƒ7,719. Which when in cash will be to the credit of Mr. Ph. Mazzei, whom We have already advised of the Receipt and Acceptance of the Bill.
                    Our former correspondence has informed you the good fate of all your different remittances for account of Mr. Mazzei, except the Bill £39.17.10 1/2 on Wm. Anderson of London, which We returned to you the 27 January last, with protests for Non Acceptance and non payment. We are ever with great esteem and regard Sir! Your mo. ob. hb. servants
                    
                        N & J. Van Staphorst & Hubbard
                    
                